                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Equal Employment Opportunity             )
Commission,                              )
                                         )
                Plaintiff,               ) ORDER
                                         )
and                                      )
                                         )
Erica Davidson,                          )
                                         )
                Plaintiff-Intervenor,    )
       vs.                               )
                                         )
East 40, Inc., d/b/a 40 Steak & Seafood, ) Case No. 1:18-cv-260
                                         )
                Defendant.               )
______________________________________________________________________________

       Plaintiff Equal Employment Opportunity Commission (“EEOC”) served defendant with

Requests for Production of Documents pursuant to Fed. R. Civ. P. 26 and 34. In Request # 17 it

asked for “[a]ll financial statements for defendant for the period of January 2013 through present.”

(Doc. No. 34-1). East 40 objected to Request # 17 on ground of relevancy. (Id.).

       On March 6, 2020, EEOC filed a motion to compel the production of the documents listed

in Request #17. (Doc. No. 33). It asserted that discovery of these documents is permissible and

relevant in determining whether and to what extent punitive damages are appropriate. See U.S. v.

Big D Enterprises, Inc., 184 F.3d 924, 932 (8th Cir 1999); 8th C. Pat. Civ. Jur. Instr. 5.72; see also

N. Dakota Fair Hous. Council, Inc. v. Allen, 298 F. Supp. 2d 897, 899 (D.N.D. 2004).

       On March 20, 2020, defendant filed a response to EEOC’s motion in which it advised that

is withdrawing its objection to Request #17 and will provide EEOC with the requested documents

with the understanding that they will be kept confidential.


                                                  1
      Given that defendant has withdrawn its objections to Request #17 and is providing the

documents as requested, EEOC’s motion (Doc. No. 32) is deemed MOOT.

      IT IS SO ORDERED.

      Dated this 30th day of March, 2020.

                                            /s/ Clare R. Hochhalter
                                            Clare R. Hochhalter, Magistrate Judge
                                            United States District Court




                                               2
